UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7019



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEREK MARQUIS FLEMING,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-91-179-G, CA-02-928-1)


Submitted:   November 19, 2003         Decided:     December 30, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derek Marquis Fleming, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Derek Marquis Fleming seeks to appeal the district court’s

order accepting the magistrate judge’s recommendation to dismiss

his motion to correct a clerical error in the judgment pursuant to

Fed. R. Crim. P. 36, which the district court construed as a

successive    motion   filed   under       28    U.S.C.   §    2255   (2000),    and

dismissed for lack of jurisdiction.                 He also appeals from the

district court’s order denying his motion to alter or amend the

judgment pursuant to Fed. R. Civ. P. 59(e).               An appeal may not be

taken from the final order in a post-conviction proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue   absent   “a   substantial         showing   of   the    denial    of   a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).              A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).              We have independently reviewed

the record and Fleming’s preliminary informal brief on appeal and

conclude that Fleming has not made the requisite showing.                      To the

extent Fleming’s notice of appeal and appellate brief could be

construed as a motion for authorization to file a successive § 2255


                                       2
motion, we deny such authorization. See United States v. Winestock,

340 F.3d 200, 208 (4th Cir. 2003), cert. denied,                  U.S.      , 2003

WL 22232622 (U.S. Nov. 3, 2003) (No. 03-6548).

     Accordingly,      we    deny   a   certificate      of   appealability     and

dismiss the appeal.         We dispense with oral argument because the

facts   and   legal    contentions      are   adequately      presented    in   the

materials     before   the    court     and   argument    would   not     aid   the

decisional process.




                                                                         DISMISSED




                                         3